In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 18-815V
                                     Filed: September 5, 2019
                                          UNPUBLISHED


    MICHELLE MARIE COBENAIS,

                          Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                         Respondent.


Troy Allen Poetz, Rajkowski Hansmeier Ltd., St. Cloud, MN, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 8, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) due to an
influenza (“flu”) vaccine administered to her on October 7, 2015. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On May 2, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for GBS. On September 3, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $120,000.00. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Id. Based on the record as a whole, the undersigned finds that petitioner is
entitled to an award as stated in the Proffer.


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $120,000.00 in the form of a check payable to
petitioner, Michelle Marie Cobenais. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


MICHELLE MARIE COBENAIS,      )
                              )
          Petitioners,        )
v.                            )                        No. 18-815V
                              )                        Chief Special Master Dorsey
SECRETARY OF HEALTH AND HUMAN )                        ECF
SERVICES,                     )                        SPU
                              )
          Respondent.         )
                              )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          Petitioner filed her petition for compensation on June 8, 2018, alleging that she suffered

Guillain-Barre Syndrome (“GBS”) as the result of an influenza vaccination. On April 30, 2019,

respondent filed a Rule 4(c) Report, conceding that entitlement to compensation was appropriate

under the terms of the Vaccine Act. Chief Special Master Dorsey issued a Ruling on Entitlement

on May 2, 2019, finding that petitioner was entitled to vaccine compensation for her GBS.

      I. Compensation for Vaccine Injury-Related Items

          Based on the evidence of record, respondent proffers that petitioner should be awarded

$120,000.00. The $120,000.00 represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner be made through a

lump sum payment of $120,000.00, in the form of a check payable to petitioner. 1 Petitioner

agrees.


1
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.


                                                   1
      Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   ALEXIS B. BABCOCK
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   s/ Traci R. Patton
                                                   TRACI R. PATTON
                                                   Senior Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, D.C. 20044-0146
                                                   Telephone: (202) 353-1589

Dated: September 3, 2019




                                               2